Citation Nr: 0422391	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Entitlement to service connection for the cause of the 
veteran's death was denied originally in July 1995.  The 
appellant, the veteran's surviving spouse, was notified of 
that decision by a letter, dated in August 1995.  The 
appellant did not perfect her appeal in a timely fashion 
after the RO sent her a statement of the case in March 1996.  

The appellant attempted to reopen her claim for service 
connection for the cause of the veteran's death in February 
2002.  In her VA Form 9, dated in August 2002, the appellant 
requested a personal hearing at the RO.  An October 2003 
report of contact shows that in October 2003, the appellant's 
scheduled hearing was postponed, as she had been involved in 
an accident.  The appellant did not appear for her hearing 
that was rescheduled for November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
the Board notes that the reports of the veteran's terminal 
hospitalization have not been obtained and associated with 
the veteran's claims folder.  These records are necessary in 
order to determined whether the veteran's service-connected 
disabilities contributed substantially and materially to his 
death.  Prior to the veteran's death, service connection had 
been established for diabetes mellitus, hypertension and 
prostatitis.  The veteran's certificate of death shows that 
he died in May 1995 at Jackson-Madison County General 
Hospital of hepatic failure due to extensive metastatic 
carcinoma of the colon and liver.  The other conditions noted 
were diabetes mellitus, hypertension and urinary tract 
infection.  Also, an opinion should be obtained in order to 
determine if the service-connected disabilities contributed 
substantially to the veteran's death or rendered the veteran 
materially less capable of resisting the conditions causing 
death.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  Ask the appellant whether there 
exists any VA or private medical records 
of the veteran's that are not currently 
in the claims folder.  If so, obtain and 
associate them with the claims folder.  
If signed release forms are needed to 
obtain any such private medical records 
directly, ask the appellant whether she 
would be willing to execute such forms.  
If not, ask the appellant to provide the 
relevant records herself and inform her 
that is she has medical or other 
pertinent evidence in her possession, she 
should submit it the RO for association 
with the claims folder.  

2.  The RO should make another attempt to 
obtain the veteran's terminal hospital 
records as well as reports of hospice 
care provided to the veteran prior to his 
death in May 1995.  All evidence obtained 
should be associated with the veteran's 
claim folder.  

3.  The veteran's clinical record should 
be reviewed by a VA internal medicine 
specialist in order to determine whether 
the veteran's service-connected 
disabilities contributed substantially or 
materially to the veteran's death.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran's service-connected disabilities, 
namely diabetes mellitus, hypertension, 
and prostatitis contributed substantially 
or materially to the veteran's death or 
rendered him materially less capable of 
resisting the effects of the conditions 
causing death.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
service-connected disabilities, either 
jointly or individually, contributed 
substantially or materially to the 
veteran's death or rendered him 
materially less capable of resisting the 
effects of the conditions causing death.  
The clinical basis for the opinion should 
be set forth in detail.   

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



